On April 17, 1920, judgment was rendered in the trial court, and on October 25, 1920, a petition in error with case-made attached was filed in this court seeking to review said judgment of the trial court.
Upon motion of defendant in error, to which there is no response, this suit is dismissed for the reason the same was not instituted in this court within six months from the rendition of the judgment in the trial court which this action seeks to review Section 5255, Rev. Laws 1910, as amended by Session Laws 1910-11, p. 35; Storm v. Richart Waggoner et al., Interveners), 49 Okla. 587, 153 P. 863; Dawson  Schreiner v. Davis Bros. Cheese Co., 53 Okla. 313, 156 P. 204.
All the Justices concur.